Citation Nr: 0830545	
Decision Date: 09/09/08    Archive Date: 09/16/08

DOCKET NO.  02-21 490	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Veteran represented by:	Tennessee Department of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

S. B. Mays, Counsel


INTRODUCTION

The veteran served on active duty from July 1972 to May 1973.

In a September 1988 rating decision, the RO denied service 
connection for PTSD. Since the veteran did not file a notice 
of disagreement within one year from notification of that 
decision, the September 1988 decision became final.  In 
October 2000, the veteran essentially sought to reopen his 
service connection claim for PTSD.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2001 rating decision of the 
Nashville, Tennessee Regional Office (RO) of the Department 
of Veterans Affairs (VA).  The veteran subsequently perfected 
an appeal.

The veteran requested the opportunity to present testimony in 
support of his claim at a personal hearing before a Decision 
Review Officer sitting at the RO. Such a hearing was 
scheduled for May 2003.  The veteran was notified of the 
scheduled time and place at his current address of record but 
failed to appear for the hearing. When an appellant elects 
not to appear at the prescheduled hearing date, the request 
for a hearing will be considered to have been withdrawn.

In January 2004, the issue before the Board was whether there 
was new and material had been received sufficient to reopen 
the veteran's service connection claim for PTSD.  In that 
decision, the Board reopened the veteran's service connection 
claim for PTSD and denied the claim on the merits.  The 
veteran filed a timely appeal of that decision to the United 
States Court of Appeals for Veterans Claims (Court).  While 
the case was pending at the Court, the VA Office of General 
Counsel and the veteran's representative filed a joint motion 
for remand, received in March 2005, requesting that the Court 
vacate the Board's January 2004 denial on the merits, and 
remand the issue of service connection for further 
development. In March 2005, the Court granted the motion and 
vacated, in part, the January 2004 decision on the merits. 

In January 2006, the Board remanded the case for further 
development.  The case has since returned to the Board for 
appellate review.



FINDINGS OF FACT

1.  The veteran did not engage in combat with the enemy.

2.  Although the veteran is diagnosed with PTSD, his claimed 
in-service stressors have not been corroborated by service 
records or other credible evidence, therefore he does not 
meet the diagnostic criteria for PTSD.


CONCLUSION OF LAW

PTSD was not incurred or aggravated in active service.  38 
U.S.C.A. § 1110 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.303, 
3.304 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the agency of original jurisdiction 
(AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

VCAA notice letters were provided to the veteran in January 
2001, February 2006, September 2006, and November 2007.  
These notice letters fully addressed all notice elements, 
informing the veteran of what evidence was required to 
substantiate his claim, and of the veteran's and VA's 
respective duties for obtaining evidence.

The RO readjudicated the claim by a May 2008 supplemental 
statement of the case (SSOC), after complete VCAA notice was 
provided to the veteran.  The May 2008 SSOC also advised the 
veteran as to how disability ratings and effective dates are 
assigned.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).

VA also has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting the veteran in 
the procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The claims folder contains service 
treatment records, service personnel records, VA medical 
evidence, and private medical evidence.  The RO scheduled a 
personal hearing for the veteran, however he failed to 
report.  The RO also scheduled two separate VA examinations 
for the veteran (2002 and 2008), but he failed to report 
these as well.

Significantly, neither the appellant nor his representative 
has identified, and the record does not otherwise indicate, 
any additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the appellant is required 
to fulfill VA's duty to assist the appellant in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).
II.  Service Connection Claim for PTSD

In general, service connection will be granted for disability 
resulting from injury or disease incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1110 (West 2002 & 
Supp. 2007); 38 C.F.R. § 3.303 (2007).  If a condition noted 
during service is not determined to be chronic, then 
generally a showing of continuity of symptomatology after 
service is required for service connection.  38 C.F.R. 
§ 3.303(b) (2007).  Service connection may also be granted 
for any disease diagnosed after discharge when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d) (2007).

There must be medical evidence of a current disability, 
medical or lay evidence of in-service incurrence or 
aggravation of a disease or injury, and medical evidence 
linking the current disability to that in-service disease or 
injury.  Pond v. West, 12 Vet. App. 341, 346 (1999); Hickson 
v. West, 12 Vet. App. 247, 253 (1999).

A service connection claim must be accompanied by evidence 
which establishes that the claimant currently has the claimed 
disability.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).

The veteran is seeking service connection for PTSD.  
Eligibility for a PTSD service connection award requires:  
(1) medical evidence diagnosing the condition in accordance 
with 38 C.F.R. § 4.125(a); (2) credible supporting evidence 
that the claimed in-service stressor actually occurred; and 
(3) a link, established by medical evidence, between the 
current symptoms and the claimed in-service stressor.  38 
C.F.R. § 3.304(f) (2007).

Section 3.304(f) provides that if the evidence establishes 
that the veteran engaged in combat with the enemy and the 
claimed stressor is related to that combat, in the absence of 
clear and convincing evidence to the contrary, and provided 
that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  See also, 38 
U.S.C.A. § 1154(b) (West 2002 & Supp. 2007).
A PTSD diagnosis must be established in accordance with 38 
C.F.R. § 4.125(a), which mandates that for VA purposes, all 
mental disorder diagnoses must conform to the fourth edition 
of the American Psychiatric Association's Diagnostic and 
Statistical Manual for Mental Disorders (DSM-IV).  In this 
regard, the Board notes that the Court has taken judicial 
notice of the mental health profession's adoption of the DSM- 
IV in the May 1994 first printing as well as its more 
liberalizing standards to establish a diagnosis of PTSD.  
Specifically, the Court took notice of the change from an 
objective "would evoke . . . in almost anyone" standard in 
assessing whether a stressor is sufficient to trigger PTSD to 
a subjective standard (e.g., whether a person's exposure to a 
traumatic event and response involve intense fear, 
helplessness, or horror. Hence, the Court noted that a more 
susceptible person could have PTSD under the DSM-IV criteria 
given his or her exposure to a traumatic event that would not 
necessarily have the same effect on "almost everyone."  Cohen 
v. Brown, 10 Vet. App. 128, 140-141 (1997).

The service treatment records show no treatment or complaints 
of a psychiatric nature.  The veteran's April 1973 separation 
examination noted normal psychiatric evaluation.  He was 
treated for alcohol and substance dependence during a VA 
hospitalization in June-July 1988.

The claims folder contains diagnoses of PTSD.  In this 
regard, an October 2000 report from Mental Health 
Cooperative, Inc. (MHC) reflects that the veteran was 
receiving treatment for PTSD, as well as a major depressive 
disorder.  Entries dated in December 2000 reflect that the 
veteran exhibited some symptoms of PTSD and that diagnoses 
included "rule out PTSD."  A January 2001 diagnosis of PTSD 
from the Metropolitan Government of Nashville and Davidson 
County is of record.  A July 2001 report from MHC note that 
the veteran continued to receive treatment for symptoms of 
PTSD and severe depression.  Additional treatment records 
from MCH dated from 2004 to 2006 show continued diagnoses of 
PTSD.  

Notwithstanding the above-diagnoses, the crucial and 
dispositive element in this case involves the veteran's 
claimed in-service stressors.  A finding that the veteran 
engaged in combat with the enemy during active service (see 
38 U.S.C.A. § 1154(b) (West 2002 & Supp. 2007), or 
independent evidence which confirms the veteran's account of 
in-service stressors is necessary to establish service 
connection for PTSD.

When a veteran is found to have engaged in combat with the 
enemy and the claimed stressor is related to that combat, in 
the absence of clear and convincing evidence to the contrary, 
and provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  See 38 
U.S.C.A. § 1154(b) (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.304(d), (f) (2007).

Accordingly, it must first be determined if the veteran 
engaged in combat with the enemy during his averred 
stressors.  VA's General Counsel has defined the ordinary 
meaning of the phrase "engaged in combat with the enemy" to 
mean that the veteran must have personally participated in a 
fight or encounter with a military foe or hostile unit or 
instrumentality.  VAOPGCPREC 12-99 (Oct. 18, 1999).

In this case, the veteran's DD-214 establishes service in 
Vietnam, while in the Coast Guard.  The veteran was awarded 
the National Defense Service Medal and the Vietnam Service 
Medal with one bronze star; none of his awards indicate 
combat.  
Therefore, the Board finds that the veteran did not engage in 
combat with the enemy.

Since the Board finds that the veteran did not engage in 
combat with the enemy, there must be credible supporting 
evidence of record that the alleged stressors actually 
occurred in order to warrant service connection.  His lay 
testimony is insufficient, standing alone, to establish 
service connection.  See Cohen v. Brown, 10 Vet. App 128, 147 
(1997) (citing Moreau, 9 Vet. App. at 395).  Service 
department records must support, and not contradict, the 
claimant's testimony regarding non-combat stressors.  Doran 
v. Brown, 6 Vet. App. 283 (1994).

Thus, the primary issue in this case is whether the veteran's 
reported in-service stressors can be corroborated.  According 
to statements received in February 2001, July 2001, and 
September 2002, the veteran indicated that while stationed at 
Tan My in Vietnam, such base was attacked by sniper fire and 
enemy rockets.  In his July 2001 statement, he stated that 
these attacks occurred in 1972, and in his September 2002 
statement, he indicated that the sniper fire and enemy rocket 
attacks took place sometime between 1973 and 1974.  In the 
2002 statement, the veteran also listed two fellow soldiers 
who served with him at Tan My:  "Aurther Hollisworth" and 
"Dan Cruz."
Significantly, the veteran's above-described stressors have 
not been verified.  In this regard, in response to a request 
by VA, the U. S. Army and Joint Services Records Research 
Center (JSRCC) (formerly the Center for Unit Records Research 
(CURR) was unable to verify the veteran's claimed stressors 
(see July 2007 response).  Specifically, JSRCC was unable to 
locate any unit records for the unit designated as the Long 
Range Aid to Navigation (LORAN) Station at Tan My (Vietnam) 
or Satahip (Thailand) for 1972 and 1973.  JSRCC was also 
unable to verify sniper and rocket attacks at either location 
during 1973.  JSRCC was also unable to verify that the 
persons identified ("Aurther Hollisworth" and "Dan Cruz") 
were stationed with the veteran from 1972 -1974 at Tan My, 
and were unable to locate unit records for the LORAN station 
for those years.  

While the record contains post-service diagnoses of PTSD, 
these diagnoses have not been attributed to verified in-
service stressors.  Without a verified stressor, the PTSD 
diagnoses of record have no probative value.  Medical 
opinions have no probative value when they are based on an 
inaccurate factual predicate.  Black v. Brown, 5 Vet. App. 
177 (1993); Swann v. Brown, 5 Vet. App. 229 (1993); Reonal v. 
Brown, 5 Vet. App. 548 (1993).

The RO afforded VA examinations to the veteran on two 
different occasions (in late 2002 and April 2008) to clarify 
the diagnosis and its etiology, but the veteran did not 
report.  Under these circumstances, the Board must decide the 
case on the available evidence, as done here.  See 38 C.F.R. 
§ 3.655 (2007).

The preponderance of the evidence is against a finding that 
the veteran has a diagnosis of PTSD in accordance with 38 
C.F.R. § 4.125, and as such, there is no medical evidence of 
a link between current symptomatology and the claimed in- 
service stressors.  Accordingly, the claims folder does not 
contain a diagnosis of PTSD that is related to the veteran's 
claimed non-combat stressors.

After a thorough review of the evidence of record, the Board 
finds that the preponderance of the evidence is against the 
veteran's claim for service connection for PTSD.  Although a 
diagnosis of PTSD is of record, the overall evidence of 
record does not reflect a diagnosis of PTSD in accordance 
with 38 C.F.R. § 4.125(a).  There is no evidence linking a 
diagnosis of PTSD to service and there is no evidence of 
record corroborating that the alleged in-service stressors 
actually occurred.

The Board must therefore conclude that the preponderance of 
the evidence is against the veteran's claim of service 
connection for PTSD, and the benefit-of-the-doubt standard of 
proof does not apply.  38 U.S.C.A. § 5107(b).  Thus, the 
claim must be denied.


ORDER

Entitlement to service connection for PTSD is denied.



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


